Citation Nr: 0909557	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating higher than 10 percent 
before August 14, 2008, and an initial rating higher than 20 
percent from August 14, 2008, for degenerative disc disease 
of the lumbar spine with discectomy. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1982 to May 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).   

In September 2006, the Veteran appeared at a hearing before a 
Veterans Law Judge. In October 2007, the Board remanded the 
claim for increase for degenerative disc disease of the 
lumbar spine.  While on appeal in a rating decision in 
September 2008, the RO increased the rating to 20 percent. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In February 2009, the Board notified the Veteran that the 
Veterans Law Judge that presided over her hearing had retired 
from the Board and that she had the right to another hearing 
conducted by a Veterans Law Judge, who will ultimately decide 
her appeal.  

In March 2009, the Veteran responded that she desired a 
hearing before a Veterans Law Judge at the local Regional 
Office. 






Accordingly, to ensure due process, the case is REMANDED for 
the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the local 
Regional Office, where the Veteran 
resides. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

